Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive.
Applicant’s first argument is drawn to the brominated isobutylene/p-methylstyrene copolymer being disclosed as a “more preferable” component and further arguing that none of the 21 examples disclosed by Shibata use brominated isobutylene/p-methylstyrene copolymer. This line of argument is not persuasive because Shibata teaches that the rubber component can include brominated isobutylene/p-methylstyrene copolymer, natural rubber, and styrene butadiene rubber and more to the point mixtures containing all these compounds. Additionally, a reference is considered for all it teaches not just preferred embodiments and examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP § 2123.
Applicant’s next line of arguments is drawn to synergistic effects of the claimed composition. To emphasize the point the applicant points to the examples in tables 1 and 2 which show a difference in peel strength index between a composition comprising styrene butadiene rubber and natural rubber and a composition comprising the previous two components and further containing brominated isobutylene/p-methylstyrene copolymer. These arguments are not persuasive for two reasons. Firstly, the examples presented do not support claims of a synergistic effect. A synergistic effect is when an interaction of two or more compounds produces a combined effect greater than the sum of their separate effects. In the instant comparisons there is no results presented for the components individually, and further no results for brominated isobutylene/p-methylstyrene copolymer. It is not clear from the data presented in the instant specification that there is any synergistic effect. Only that by changing the composition a different value is obtained. 
Secondly, the arguments drawn to synergistic effect are not commensurate in scope with the instant claims. The instant claim is drawn to a halogenated isomonoolefin-p-alkyl styrene copolymer while the arguments and date from the instant specification are drawn only to brominated isobutylene/p-methylstyrene copolymer. Accordingly the data is not commensurate in scope with the claimed invention to support any claims of synergistic effect or unexpected results. See MPEP § 716.02(d).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767